Citation Nr: 1034217	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-09 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a schizophrenic disorder has been 
received.

2.  Entitlement to service connection for a psychiatric 
disability (other than a schizophrenic disorder).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from January to May 1968.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
March, August, and November 2006 rating decisions by the RO.  In 
a March 2006 rating decision, the RO declined to reopen a claim 
for service connection for paranoid schizophrenia, and denied 
claims for service connection for post-traumatic stress disorder 
(PTSD), for depression, and for anxiety.  In an August 2006 
rating decision, the RO declined to reopen a claim for service 
connection for a psychotic disorder, claimed as schizophrenia.  
In a November 2006 rating decision, the RO reopened the 
previously denied claim for service connection for a psychotic 
disorder, claimed as paranoid schizophrenia, and denied the claim 
on the merits.  The Veteran filed a notice of disagreement (NOD) 
in December 2006, and the RO issued a statement of the case (SOC) 
in February 2008.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in March 2008.  

In June 2010, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the Veteran 
submitted additional evidence, along with a signed waiver of his 
right to have this evidence initially considered by the RO.  See 
38 C.F.R. 
§§ 20.800, 20.1304 (2009).  During the hearing, the Veterans Law 
Judge granted, a 30-day abeyance to allow the Veteran to submit 
additional evidence, but no additional evidence was received.

For reasons explained below, the Board has now characterized the 
appeal as encompassing the two matters set forth on the title 
page. 

FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  In a June 1973 rating decision, the RO denied service 
connection for a schizophrenic disorder; although notified of the 
denial in a July 1973 letter, the Veteran did not initiate an 
appeal.

3.  No new evidence associated with the claims file since the 
June 1973 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a schizophrenic disorder, or raises a 
reasonable possibility of substantiating that claim.

4.  The Veteran was diagnosed with a schizophrenic disorder that 
pre-existed military service and was not aggravated by military 
service; although he was later diagnosed with atypical psychosis, 
psychotic disorder, depressive disorder, and anxiety disorder, 
there is no evidence suggesting a medical link between any such 
diagnosed psychiatric disability and the Veteran's service.


CONCLUSIONS OF LAW

1.  The June 1973 rating decision in which the RO denied service 
connection for a schizophrenic disorder is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).

2.  As evidence received since the RO's June 1973 denial is not 
new and material, the criteria for reopening the claim for 
service connection for a schizophrenic disorder are not met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection for a psychiatric 
disability (other than a schizophrenic disorder) are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With 
respect to requests to reopen previously denied claims, a 
claimant must be notified of both what is needed to reopen the 
claim and what is needed to establish the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, an October 2005 pre-rating letter provided notice 
to the appellant regarding what information and evidence is 
needed to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  The 
letter specifically informed the Veteran to submit any evidence 
in his possession pertinent to the claims on appeal (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  

As regards the request to reopen the previously denied claim, the 
October 2005 letter also informed the Veteran that the claim for 
service connection for a schizophrenic disorder had been 
previously denied because it was determined that the pre-existing 
psychiatric disability had not been aggravated by service.  The 
letter specifically advised the Veteran that, in order to be 
considered material, the evidence must pertain to the reason his 
claim was previously denied.  It also informed the Veteran that, 
in order to be considered new and material, the evidence would 
have to raise a reasonable possibility of substantiating the 
claim, and could not simply be repetitive or cumulative of the 
evidence of record at the time of the previous denial.  As noted 
above, the letter also provided notice regarding what information 
and evidence was needed to satisfy the elements of the underlying 
claim for service connection.  Hence, the October 2005 letter 
meets Pelegrini's and Kent's content of notice requirements.

The March 2006 RO rating decision reflects the RO's initial 
adjudication of the claims after issuance of the October 2005 
letter.  Subsequently, an August 2008 letter provided the Veteran 
with information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.  
The Board notes that the timing of this notice - after the last 
adjudication of the claims - is not shown to prejudice the 
Veteran.  Because the Board herein denies the claims, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice to 
the Veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of the Veteran's service treatment 
records (STRs), VA treatment records, and the report of the 
November 2005 VA examination.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran and by his sister and by his 
representative, on his behalf.  The Board also finds that no 
further RO action on these matters, prior to appellate 
consideration, is warranted.

During the June 2010 Board hearing, the Veteran's representative 
requested that VA obtain a medical opinion regarding whether the 
Veteran's pre-existing psychiatric disability was aggravated by 
service.  The Board notes that VA's duty to provide medical 
examinations or obtain medical opinions only applies to a request 
to reopen a finally adjudicated claim if new and material 
evidence is presented or secured.  See 38 C.F.R. § 
3.159(c)(4)(iii).  As discussed below, the Board finds that new 
and material evidence to reopen the previously-denied claim has 
not been received.  Hence, VA is not obligated to obtain a 
medical opinion as to whether the Veteran's pre-existing 
disability was aggravated by service.

As regards the claim for service connection for a psychiatric 
disability other than a schizophrenic disorder, the Board 
acknowledges that although the November 2005 VA examiner opined 
that the Veteran's psychotic disorder was related to drug abuse, 
the examiner did not provide an opinion as to the etiology of the 
Veteran's depressive disorder and anxiety disorder.  As explained 
in more detail below, the Veteran's depressive disorder and 
anxiety disorder were not diagnosed until many years post 
service, and there is no medical suggestion whatsoever that 
either of these psychiatric disorders had its onset in service.  
As the current record does not reflect even a prima facie claim 
for service connection for these psychiatric disabilities, VA is 
not required to obtain a medical opinion commenting upon the 
etiology of these claimed disabilities.  See 38 U.S.C.A. § 
5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per 
curium).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matters on appeal, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting 
the argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



II.  Factual Background

The Veteran's August 1967 pre-induction Report of Medical History 
reflects that he checked "yes" to having "nervous trouble of 
any sort", "depression or excessive worry", and "frequent 
trouble sleeping".  The Veteran was referred for a psychiatric 
consultation and it was noted that the Veteran had no 
neuropsychiatric care or arrest record, no severe depression, and 
no significant neuropsychiatric complaints.  He was given an S-1 
profile (i.e., no psychiatric impairment) and determined to be 
qualified for induction.  A note on the Report of Medical 
Examination indicates the Veteran was re-evaluated by a 
neuropsychiatrist on January 30, 1968, and there were no changes.  

An April 1968 clinical record narrative summary reflects that the 
Veteran entered military service on January 30, 1968, and was 
transferred to the emergency room on February 3, 1968, after 
exhibiting symptoms of paranoia.  It was noted that he had had 
previous psychiatric treatment for about a year prior to service.  
A letter was received from his psychiatrist who had seen the 
Veteran on December 22, 1967 and given a diagnostic impression of 
schizophrenic reaction, undifferentiated type.  On March 23, the 
Veteran went AWOL and returned to the hospital on April 18.  
Following his return from AWOL, he seemed to be having less 
difficulty, presenting much less paranoid material and indicating 
no evidence of thought disorder.  The report of Medical Board 
proceedings reflects that the Veteran was diagnosed with 
schizophrenic reaction, paranoid type, and it was determined that 
he had been unfit for induction.    

A July 2003 discharge summary from the City of San Diego Health 
and Human Services reflects that the Veteran was first treated in 
July 1999 for psychotic symptoms, to include auditory 
hallucinations, delusional thoughts, paranoid ideation, and 
occasional suicidal ideation.  The diagnoses were schizophrenia, 
undifferentiated type, and alcohol dependence.

An August 2005 VA treatment record reflects that the Veteran was 
diagnosed with atypical psychosis that was thought to be related 
to drug and alcohol abuse.  Later that month, records reflect 
that the Veteran was believed to be malingering in order to have 
a place to stay.  In September 2005, it was noted that the 
Veteran reported having paranoid schizophrenia.  

The report of the November 2005 VA examination reflects the 
Veteran's complaints of depression.  He said he slept well and 
had good concentration.  He denied suicidal ideation and any 
auditory or visual hallucinations.  Prior to taking quetiapine, 
he said he would hear whispering in the background and having 
paranoid feelings that people were laughing at him.  The Veteran 
reported that prior to military service he had taken LSD on two 
occasions and had flashbacks for which he saw a psychiatrist.  
The Veteran gave a history of having abused alcohol for a period 
of 42 years and methamphetamines for 20 years.  On mental status 
examination, the Veteran was diagnosed with psychotic disorder, 
not otherwise specified (NOS), depressive disorder NOS, anxiety 
disorder NOS, alcohol dependence, and methamphetamine dependence.  
The examiner noted that the Veteran went through many years of 
life without the need for psychotropic medications until recently 
being placed on quetiapine.  The examiner opined that it was more 
likely than not that the Veteran had a psychotic disorder NOS 
related to drug use rather than a full blown schizophrenic 
disorder.

A November 2006 VA outpatient treatment record from a psychiatric 
nurse practitioner reflects that the Veteran requested an opinion 
as to his diagnosis.  The nurse practitioner opined that it was 
more likely that the Veteran had schizophrenia rather than drug 
use in the early part of his time in the military service because 
he began having symptoms before he began drinking.  She also 
stated that she was unable to opine whether the Veteran's 
condition worsened by being in service.  

In a June 2010 statement, the Veteran's sister said that the 
Veteran was very secluded and unmotivated when he returned from 
service.  She said he was a completely changed person.

During the June 2010 Board hearing, the Veteran said that he had 
seen a psychiatric social worker prior to service.  He said the 
social worker was concerned about the Veteran's mental state and 
ability to hand military service.  The Veteran said that within 
three days of military service, he was admitted to the 
psychiatric hospital.
III.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of current 
disability that is related to an injury or disease in service.  
Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

A pre-existing injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153.; 38 C.F.R. § 3.306(a).  The 
underlying disorder, as opposed to the symptoms, must be shown to 
have worsened in order to find aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

A.  Petition to Reopen

In a June 1973 rating decision, the RO denied service connection 
for schizophrenic reaction, paranoid type, because there was no 
evidence that the Veteran's pre-existing psychiatric disability 
was aggravated by service.  Although notified of the denial in a 
July 1973 letter, the Veteran did not initiate an appeal of the 
June 1973 RO decision.  See 38 C.F.R. § 20.200.  The RO's June 
1973 denial of the claim is therefore final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the Veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim 
for service connection for a schizophrenic disorder in September 
2005.  Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decisionmakers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial of the claim is the RO's June 1973 
rating decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since June 1973 
includes VA treatment records showing ongoing treatment for 
polysubstance abuse, and for complaints of depression, anxiety, 
and auditory hallucinations; a July 2003 discharge summary from 
the City of San Diego Health and Human Services showing that the 
Veteran was diagnosed and treated for schizophrenia, 
undifferentiated type, and alcohol dependence; the report of 
November 2005 VA examination indicating that the Veteran had a 
psychotic disorder related to drugs rather than true 
schizophrenia; and a November 2006 medical opinion by a VA nurse 
practitioner indicating that the Veteran likely had schizophrenia 
during military service rather than a drug-induced psychosis.

The Board finds that, in this case, the additionally received 
evidence is "new" in the sense that it was not previously before 
agency decision maker; however, this evidence really adds nothing 
"new" specific to what was found deficient in the prior claim for 
service connection for a schizophrenic disorder, nor is it 
"material" for purposes of reopening the claim.

As noted above, in the June 1973 denial, the RO found that the 
evidence of record reflected that the Veteran had a pre-existing 
schizophrenic disorder that was not aggravated by service.  The 
additional evidence added to the record does nothing to change 
any such finding.  There is no additional evidence that even 
suggests that the Veteran's pre-existing schizophrenia was 
aggravated by his military service.  Thus, even if some of the 
evidence could, in a limited sense, be considered "new", none of 
the evidence is material because it provides no reasonable 
possibility of substantiating the claim.

Furthermore, as any recent assertions advanced by the Veteran 
(and by his sister and representative) that pertain to the pre-
existing psychiatric disability being aggravated during military 
service, the Board finds that such assertions also provide no 
basis for reopening the claim.  As laypersons without the 
appropriate medical training and expertise, none of these 
individuals is competent to render a probative (i.e., persuasive) 
opinion on the medical matter of whether the Veteran's pre-
existing psychiatric disability was aggravated during military 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Therefore, where, as here, resolution of the appeal 
turns on a medical matter that cannot be established by lay 
evidence, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen the previously disallowed claim.  
See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for a 
schizophrenic disorder are not met, and the June 1973 RO denial 
of the claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  As the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Service Connection for a Psychiatric Disability
(Other than a Schizophrenic Disorder)

In this case, as discussed above, the Veteran was diagnosed with 
a schizophrenic disorder prior to military service, which was not 
found to have been aggravated by military service.  

Since service, the Veteran has been diagnosed with other 
psychiatric disabilities, including atypical psychosis, psychotic 
disorder, depressive disorder, and anxiety disorder; however, 
there is no evidence to suggest that these later diagnosed 
disabilities are related to his military service.  In this case, 
the earliest objective medical evidence of a psychiatric 
disability (other than a schizophrenic disorder) is dated in July 
2005 - almost 37 years after the Veteran's service.  The Board 
notes that the passage of so many years between discharge from 
active service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

Moreover, there is no medical evidence even suggesting a nexus 
between any current psychiatric disability and the Veteran's 
military service.  On the contrary, there is some evidence 
suggesting that his atypical psychosis and psychotic disorder are 
related to a long history of drug and alcohol abuse.  Although 
the November 2006 VA nurse practitioner opined that the Veteran 
had a schizophrenic disorder during service that was not related 
to drugs, she did not comment on the later diagnosed psychosis 
disorder.  Significantly, neither the Veteran nor his 
representative has presented or identified any existing medical 
evidence or opinion suggesting a direct relationship between any 
current psychiatric disability (other than a schizophrenic 
disorder) and the Veteran's military service. 

For all the foregoing reasons, the Board finds that the claim for 
service connection for a psychiatric disability (other than a 
schizophrenic disorder) must be denied.  In reaching the 
conclusion to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence has not been received, the request 
to reopen the claim for service connection for a schizophrenic 
disorder is denied.

Service connection for a psychiatric disability (other than a 
schizophrenic disorder) is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


